NO. 07-05-0229-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

NOVEMBER 30, 2005

______________________________
 
IN THE INTEREST OF B. L. L. AND R. W. L., CHILDREN
_________________________________

FROM THE 100TH DISTRICT COURT OF CHILDRESS COUNTY;

NO. 9135; HONORABLE PHIL VANDERPOOL, JUDGE
_______________________________


Before QUINN, C.J., and REAVIS and HANCOCK, JJ.
MEMORANDUM OPINION

	Tammy Lee White and Brian Love appeal from an order terminating their parent-child relationship between themselves and their children, B.L.L. and R.W.L. We affirm.
	 The court-appointed attorney for White and Love has filed an Anders brief and a
motion to withdraw.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967).   In his brief, counsel has certified that he has diligently reviewed the record
and concluded that there are no meritorious grounds upon which to base an appeal.  See
id. at 744-45.  Counsel has discussed why, under the controlling authorities, there is no
reversible error in the trial court proceedings or judgment.  See High v. State, 573 S.W.2d
807, 813 (Tex.Crim.App. 1978); In re A.W.T., 61 S.W.3d 87, 88-89 (Tex.App-Amarillo
2001, no pet.).  
	Additionally, counsel has certified that he has provided White and Love a copy of
the Anders brief and motion to withdraw and appropriately advised them of their right to file
a pro se response in this matter.  Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App.
1991).  The court also advised each appellant of their right to file a pro se response.  White
filed a pro se response, but Love did not.  White's pro se response was multifarious. 
However, a fair reading  indicates that she is contending that (1) she was not provided
effective assistance of counsel, and (2) the evidence was factually insufficient to support
the termination. 
	In concluding that the appeal is frivolous, appellate counsel has identified two
possible issues that might arguably support an appeal.  Anders, 386 U.S. at 744.  These
are (1) the factual sufficiency of the evidence, and (2) ineffective assistance of counsel. 
After referencing, analyzing and discussing the record of the trial, counsel has discussed
why, under the controlling authorities, there is no arguably reversible error in the trial
court's judgment.  See High, 573 S.W.2d at 813; In re A.W.T., 61 S.W.3d at 88-89.  
	We have conducted our own review of the record to determine if there are any
arguable grounds for appeal. See Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct 346, 102
L. Ed. 2d 300 (1988); In re A.W.T., 61 S.W.3d at 89.  As a result of our review we find no
such grounds and agree that the appeal is frivolous.  
	Accordingly, counsel's motion to withdraw is granted and the judgment of the trial
court is affirmed.

						Mackey K. Hancock
						         Justice